AO 93 (Rev. 11/13} Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Western District of Missouri

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
1220 North Jones Road, independence, Missouri, as

described in Attachment A, incorporated
& attached

Case No.  19-SW-00329-JTM

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located inthe sss Western _.. Districtof _ Missouri
identify the person or describe the property to be searched and give its location):
1220 North Jones Road, Independence, Missouri, as further described in Attachment A, incorporated herein by reference
and attached.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person of property
described above, and that such search will reveal (identify the person or describe the property to be seized):
Computers and computer storage media, mobile devices, images, and documents more specifically set out in Attachment B,
attached hereto and incorporated by this reference, which is contraband, instrumentalities, and evidence concerning
violations of 18 USC §§ 2251 & 2252 for production, distribution, receipt, & possession of child pornography.

YOU ARE COMMANDED to execute this warrant on or before October 7, 2019 fnot to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the

property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to __ __ionorable John T. Maughmer
(United States Magistrate Judge)

©} Pursuant to 18 U.S.C. § 3103a(b), 1 find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose

property, will be searched or seized (check the appropriate box}
for __ days (not to exceed 30) (1 until, the facts justifying, the later sfecificMate of ; /) ;
Date and Time Issued: —_- 99/27/2019 11:02 am oo
| / / Judge's signature L.
Kansas City, Missouri Honorable John 7. Maughmer, U.S. Magistrate Judge

Printed name and title

 

 

City and State:

 

Case 4:19-sw-00329-JTM Document 3 Filed 10/07/19 Page 1 of 4
AO 93 (Rev. £1/13)Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
19-SW-00329-JTM 10°7-2019 Ob02% brs Jaws Metce/

 

Inventory made in the presence of :

SA Cor

 

Inventory of the property taken and name of any person(s) seized:

See Atfachd inventory /09
(2 pags)

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

 

cuting officer's signature
Andrew Zum hfe Special Agent

Printed name and title

 

 

Case 4:19-sw-00329-JTM Document 3 Filed 10/07/19 Page 2 of 4
-@

 

DEPARTMENT OF HOMELAND SECURITY
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

INVENTORY LOG
Location: |226 N Jone, Rd, lwlep, Me bose Page_1 of O-
item Description Location Discovered Time Discove
beo - LAGE Coc. Cle20
TVedolet Oo
I - % Senet
20S (2 ~ Gg
)
cD
Drwt

© oO [wT fon fR foo fro

NUN TN EN fh [hm [he [ro tp tro fo fo fo faa fo ju da Joa io ij.
OO |S OD rma TR foe [mM is [Oo [eo lo [wt [Oo ia fe fo im in [Ss

Warrant Number: Completed By:

Assistant Special Agent in Charge, 4100 N. Mulberry, Suite 225, Kansas City, MO 64116

Case 4:19-sw-00329-JTM Document 3 Filed 10/07/19 Page 3 of 4
DEPARTMENT OF HOMELAND SECURITY
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

INVENTORY LOG
Location: \220 N Tenes Rd Page ot

ltiem Location Discovered Discove

co foo JT“! yoo fon [am fo fhe

NN ER? TRO PRO ofpo GR oT po OTRO ofpo fea [ma fe jes few fous Fou fun fon Jo
OO FO I~ [H [oR TR foo [RO [= [OO FO fo im [mH fon [SB fo [hm ja JO

arrant Number: Completed By:

Assistant Special Agent in Charge, 4100 N. Mulberry, Suite 225, Kansas City, MO 64116

 

     

-SW- cumen age 40
